DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species, wherein the “smart surgical device” is any of:
A.	a surgical stapler as disclosed in [0015-[0016], 
[0210], [0220], [0222]-[0223], [0230]-[0231], 
[0507]-[0508];

B.	a surgical RF sealing device as disclosed in [0017]-[0018], 
[0420], [0509]-[0510];

C.	an ultrasound cutting device as disclosed in [0019]-[0020], 
[0289]-[0290], [0403], [0511]-[0512].1
The species are independent or distinct because they differ with respect to both the structure and function of treatments performed.  They also differ with respect to the associated data which is able to be calculated by the control circuit, processor, or computing system for each of the species.  For example, the anvil pressure computed for the surgical stapler is not compatible with either of the RF sealing device or the ultrasound cutting device.  Additionally, the RF power of the RF sealing device is not applicable to either of the stapler or the ultrasound device.  Further, the driving power and driving frequency of the ultrasound cutter is not compatible with either of the surgical stapler or the RF sealing device.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 

There is a search and/or examination burden for the patentably distinct species (and/or subspecies) as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

With respect to item (a), the structural, functional, and operational characteristics of each of the named species require different design expertise due to their recognized divergent characteristics identified above.
With respect to item (b), each of the inventions would require a different field of search, with a search unique to the stapler required in at least A61B 17/068 and 2017/07257; a search unique to the RF sealing device in at least A61B 2018/0063, 2018/00636, and 2018/00702; a search unique to the ultrasound cutting device in at least A61B 17/320068 and those indented thereunder.

With respect to item (d), examination of each of the mutually exclusive species will indicate whether different non-prior art considerations apply to each of the distinct species, with respect to, for example, the algorithm written description requirement under 35 U.S.C. 112(a) associated with the data computed for each of the distinct species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	


    
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs as numbered in applicant’s pre-grant publication, US 2019/0200905.